 


110 HCON 9 IH: Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring former Representative Shirley Chisholm, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 9 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Ms. Lee (for herself, Mr. Towns, Mr. Smith of Washington, Mr. McDermott, Mr. Grijalva, Mrs. Jones of Ohio, Mr. Thompson of Mississippi, Mr. Cummings, Mr. McNulty, Mr. Al Green of Texas, Ms. Carson, Mr. Gutierrez, Mr. Holden, Mr. Conyers, Ms. Jackson-Lee of Texas, Mrs. Maloney of New York, Mr. Lantos, Mr. Abercrombie, Ms. Bordallo, Mr. Fattah, Mr. Berman, Ms. Schakowsky, Mr. Payne, Ms. Moore of Wisconsin, Ms. Linda T. Sánchez of California, Mr. Weiner, Mr. Johnson of Georgia, Ms. Castor, Mr. Meeks of New York, Ms. Eddie Bernice Johnson of Texas, Ms. Clarke, Mr. Jackson of Illinois, Mr. Davis of Illinois, and Mr. Cooper) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring former Representative Shirley Chisholm, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
 
Whereas Shirley Anita St. Hill Chisholm was born on November 30, 1924, in Brooklyn, New York, to Charles and Ruby St. Hill; 
Whereas in 1968, Shirley Chisholm made history by becoming the first African American woman elected to the House of Representatives, representing the Twelfth Congressional District of New York until her retirement in 1983; 
Whereas Shirley Chisholm was a founding member of the Congressional Black Caucus, a fierce advocate for women’s rights and democracy, and a staunch opponent of the Vietnam War; 
Whereas Shirley Chisholm was an outspoken advocate for equal rights, early childhood education, fair labor standards, and the Martin Luther King, Jr. holiday effort; 
Whereas Shirley Chisholm was a cofounder of the New York City Chapter of the National Organization for Women, the organization’s first chapter; and 
Whereas Shirley Chisholm further cemented her place in history when she became the first African American person to seek a major political party’s nomination for President in 1972: Now, therefore, be it 
 
by the House of Representatives (the Senate concurring), That it is the sense of Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service honoring former Representative Shirley Chisholm; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
